Citation Nr: 1521546	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  14-37 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.

[The issue of entitlement to a benefits payment rate in excess of 70 percent for educational assistance under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) is addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to February 1992, from October 2001 to October 2002, and from March 2003 to February 2004, with additional periods of service in the Army National Guard until December 2013.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The record before the Board includes the Veteran's VA paper education file and electronic records within Virtual VA and the Veterans Benefits Management System.  The education file does not contain any pertinent information related to the sleep apnea claim.

The issue of entitlement to an increased rating for the service-connected posttraumatic stress disorder has been raised by the Veteran's submission of a VA Form 21-526EZ in March 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file reveals that on his October 2014 VA Form 9, the Veteran indicated his desire to provide testimony before a Veteran's Law Judge at a video conference hearing at the RO.  This hearing has not yet been scheduled.  Inasmuch as video conference hearings are scheduled by the RO, this case must be returned to the RO to arrange for such a hearing.  

The Board also observes that the Veteran's paper claims file is not associated with the record before the Board.  On remand, the entire claims file should be associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Associate the complete claims file with the record before the Board.

2.  Once the record is complete, place the Veteran's name on the docket for a video conference hearing at the RO before a Veterans Law Judge.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

